UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROC NATION LLC, a Delaware Limited Liability
 Company,
                                                                         19 Civ. 554 (PAE)
                                         Plaintiff,
                         -v-                                                 ORDER

 HCC INTERNATIONAL INSURANCE COMPANY,
 PLC, a United Kingdom-Domiciled Insurance Company,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court has reviewed plaintiff Roc Nation’s letters, Dkts. 72, 75, 81, and defendant

HCC’s letters, Dkts. 70, 82, along with the parties’ attached exhibits, addressing recent discovery

disputes. The Court resolves these disputes as follows:

        1.      HCC asks the Court to compel Roc Nation to respond to its demands for

production. Roc Nation states that it has made three supplemental productions since the filing of

HCC’s letter, consisting of documents, a privilege log, revenue reports, Roc Nation’s general

ledger from 2016 through 2018, and a bank statement. As a result, HCC’s request is moot. The

parties are encouraged to meet and confer as to any disputes that may arise in the future.

        2.      HCC also asks the Court to impose sanctions on Roc Nation for its lack of

responsiveness to discovery requests. The Court declines to do so. The Court is mindful that the

parties have met and conferred and have negotiated as to the scope of HCC’s requests for

production. In addition, Roc Nation has also made several productions since the filing of HCC’s

initial letter. As a result, sanctions are not warranted at this time.
        3.     Roc Nation requests that HCC supplement its response to Roc Nation’s

Interrogatory No. 9, which requests “the formula” that HCC “contend[s] must be used to

calculate the value of ROC NATION’s CLAIM.” HCC has provided Roc Nation with a formula,

although not with all of the monetary inputs for that formula. Because this is a contention

interrogatory, HCC is not required to answer fully until the end of discovery. See Fed. R. Civ. P.

33(a)(2). At the end of discovery, if HCC has not by then supplied the inputs requested, Roc

Nation may renew its request and arguments as to why it believes that HCC must provide further

information in response to this interrogatory.

        4.     Roc Nation requests that HCC provide an unredacted version of its “Accident &

Health Portfolio; Underwriting & Rating Guidelines” (the “Guidelines”). HCC objects that the

redacted portions of the Guidelines involve areas of HCC’s business that are unrelated to this

dispute and are thus not responsive to Roc Nation’s request for HCC’s underwriting policies and

procedures. The Court has reviewed both the redacted version of the Guidelines that HCC

supplied to Roc Nation, Dkt. 79, and the unredacted version that HCC provided the Court ex

parte, Dkt. 80. The Court orders HCC to provide Roc Nation with an unredacted version of

pages 3 and 4 of the Guidelines (the section entitled “Underwriting Guidelines – Overview”).

The balance of the Guidelines remains properly redacted, as it is unrelated to the dispute in this

case.

        5.     Roc Nation initially requested that HCC provide a privilege log for “hundreds” of

responsive documents that it had withheld. HCC has since produced a 274-page privilege log.

As a result, Roc Nation’s request is moot. The parties are instructed that if they intend to

withhold documents in the future, they must produce a corresponding privilege log at the time of

such withholding.



                                                 2
       The Court respectfully requests that the Clerk of Court terminate the motions pending at

dockets 70, 73, and 75. The Court expects the parties henceforth to resolve their differences as

to discovery collegially, without repeated requests to the Court to referee tiffs. Counsel in nearly

all other civil litigations before the Court have proven capable of collegial resolutions of such

disputes.

       SO ORDERED.



                                                          
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 12, 2020
       New York, New York




                                                 3
